United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1265
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Eva Kay Singh,                           *
                                         *   [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 20, 1998
                                  Filed: November 18, 1998
                                   ___________

Before McMILLIAN, LAY, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Eva Kay Singh challenges her convictions for possession with intent to distribute
cocaine in violation of 21 U.S.C. § 841(a)(1). The district court sentenced Singh to
180 months imprisonment.1 On appeal she challenges the district court’s: (1) denial
of her motion to suppress evidence; (2) failure to grant a mistrial for alleged trial
misconduct of two jurors; and (3) admission of certain evidence showing Singh’s credit
card receipts and cellular phone bills. We affirm.


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
                                          A.
       On February 6, 1997, Singh consented to a search by Houston police officers at
the Houston International Airport where no cocaine was found on her body or in her
luggage. She was allowed to board an airplane for Minneapolis. Because she aroused
suspicions of the Houston police officers, the Houston officers called an officer with
the Minneapolis/St. Paul Airport Task Force and requested a more thorough search of
Singh in Minneapolis. Before approaching Singh at the Minneapolis airport, the
Minneapolis officers conducted a background check on Singh which revealed
approximately twelve felony convictions, two of them involving drugs. Two plain
clothes officers approached Singh as she was about to leave the Minneapolis airport.
They asked if they could speak to her. She consented. The officers told Singh she was
not under arrest or being detained. They asked her if she was carrying any drugs and
she stated she was not. She then said “you can strip search me again if you want to,
I don’t care.” The officers then obtained Singh’s consent to a pat search by a female
officer, Officer Jelinek.

       Officer Jelinek took Singh to a public restroom and performed a strip search in
the handicap stall. Jelinek inspected the stall before she conducted the search. No
drugs were found on Singh’s body during the search. As Singh was leaving the stall,
however, Jelinek found a plastic bag containing four kilograms of cocaine lying on the
floor of the stall and noticed that Singh’s bag was unzipped. Singh was then arrested,
and her luggage was searched incident to her arrest. A cellular phone and several
credit card receipts were found. At her preliminary hearing, Singh denied knowledge
of where the cocaine in the stall came from.

      Singh claims she was illegally stopped in Minneapolis and that the consent she
gave Minneapolis officers was invalid because it was coerced and involuntary. She
argues that her stop was controlled by Florida v. Royer, 460 U.S. 491 (1983), where




                                         -2-
the United States Supreme Court found the defendant’s consent to search invalid.2
Singh argues the police did not have a reasonable, articulable suspicion to stop her at
the Minneapolis airport.

       We believe that this case is controlled by United States v. Mendenhall, 446 U.S.
544 (1980). In Mendenhall, the Supreme Court made it clear that a seizure occurs only
when a person’s freedom of movement is restrained by means of physical force or show
of authority. Id. at 553. In the present case, Singh was specifically told by officers that
she was not under arrest or being detained. The officers immediately identified
themselves to Singh, wore no uniforms, and displayed no weapons as they approached
her and requested to speak with her. See Mendenhall, 446 U.S. at 554-55 (considering
these factors to find that no seizure occurred). As such, we find that there was no
intrusion upon Singh’s constitutional rights. The mere fact that police officers asked
her some questions does not in itself constitute seizure and require suppression of any
evidence seized during a consensual search undertaken by officers. As long as there
is no restraint, it is settled law that police officers may ask questions of anyone.
Mendenhall, 446 U.S. at 553-54. Under the circumstances, we find that the principles
of Terry v. Ohio, 392 U.S. 1 (1968), are inapplicable and no seizure took place. On
this basis, we affirm the district court’s order denying the motion to suppress.

                                            B.
       The defendant also contests the district court’s failure to grant a new trial based
on juror statements. After the close of evidence at trial, defense counsel’s wife shared
an elevator with three jurors and overheard them express their surprise that Singh did


      2
        In Royer, Royer was stopped and taken to a back room at the Miami
International Airport because he fit a drug courier profile. The officers retained
Royer’s ticket and license and retrieved his luggage. His license, luggage, and airline
ticket were held from him by the officers. These facts clearly distinguish Royer from
Singh’s stop by Minneapolis officers. See Royer, 460 U.S. at 493-94.

                                           -3-
not call any witnesses in her defense. Singh brought this matter to the district court’s
attention and requested a jury instruction regarding the burden of proof and
presumption of innocence. The instruction was given and Singh made no request for
a mistrial. Singh now argues that these juror statements warrant a mistrial.

        Although we find this issue was not properly preserved by Singh for appeal
because no mistrial was requested, we fail to see that the juror statements in any way
prejudiced Singh. Any possible harm from the statements was cured by the district
court’s instruction. Under the circumstances, we find the district court did not abuse
its discretion by not granting a mistrial sua sponte.

                                            C.
       Singh also asserts that the admission into evidence of the credit card receipts and
cellular telephone records to show Singh’s past travel habits was prejudicial. We fail
to see how the admissibility of these items constituted prejudicial error and we find no
abuse of discretion in admitting this evidence.

      Judgment affirmed.

      A true copy.


             Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-